                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                        WESTERN DIVISION
                               Criminal No. 5:13-CR-284-1BO
                                Civil No . 5:20-CV-250-BO


David Williams,                             )
                                            )
           Petitioner,                      )
                                            )
                   V.                       )                      ORDER
                                            )
  United States of America,                 )
                                            )
                        Respondent.         )



        Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing§ 2255

Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule 5, Rules

Governing § 2255 Proceedings, or to make such other response as appropriate to the above-

captioned § 2255 Motion to Vacate, Set Aside or Correct Sentence, within forty (40) days of the

filing of this order.

        SO ORDERED. This~ day of June, 2020 .



                                        ~  /j1J,,
                                        RRENCEW.BOYLE
                                        CHIEF, UNITED STATES         I~




        Case 5:13-cr-00284-BO Document 61 Filed 06/16/20 Page 1 of 1
